DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) and species 7 (Fig. 5B), in the reply filed on June 17, 2022 is acknowledged.  Claims 1-4 have been examined on the merits in this office action and claims 5-9 and 20-24 have been withdrawn from further consideration since they are directed to non-elected species. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claim 1, the recitation “a plurality of single volumes each connected, directly or indirectly, to one another” is not supported by adequate description in Applicant’s disclosure, as originally filed.  Applicant’s disclosure does not describe how the plurality of single volumes are connected indirectly, to one another. 
In claim 2, the recitation “the perforation site contains a guidewire” is not consistent with Applicant’s disclosure which describes a guidewire in a portion of multi-volume balloon 80 (Fig. 5B) and not in the perforation site. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, the recitation “plurality of single volumes, each connected, directly or indirectly, to one another” renders the claim vague and indefinite because it is unclear how the single volumes are directly or indirectly connected.  Applicant’s disclosure does not describe the direct or indirect connection.   In claim 1, the recitation “perforation site is located between at least two of the single volumes” renders the claim vague and indefinite because it is not supported by recitation of adequate structural interaction to support the qualifier “perforation.”  For e.g. the function of the perforation site is not recited. 
In claim 2, the recitation “perforation site contains a guidewire” renders the claim vague and indefinite because the structure recited is unclear.  Applicant’s disclosure describes the guidewire to be attached to a portion of a multi-volume balloon (Fig. 5B) wherein the guidewire can be removed by tearing off perforation 90.
In claim 4, the recitation “the material” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lu et al. (US 20100076480 A1).
Lu et al. disclose a multi-volume balloon 200 constructed of a polymeric material such as polyurethane (PU) (Fig. 8), the multi-volume balloon including a plurality of single volumes with a perforation site (210 ) located between at least two of the single volumes, each of the plurality of volumes can contain the same amount and type of contents relative to another single volume (Figs 8 and 9 and paras [0114]-[0144]). 

Claim(s) 1-2 and 4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Makita et al. (US 5181921). 
Makita et al. disclose a multi-volume balloon 1 including a plurality of separate or single volumes connected directly to one another (Fig. 2) and each single volume (for e.g. the volume defined by each of valves 61 and 62) can contain a different amount of contents relative to the interior volume (not including the volume defined by valves 61 and 62) and a slit or perforation site 9 defined by either self-sealing valve wherein the perforation site is located between at least two of the single volumes (i.e. the volume of the interior of balloon 1 (excluding the volume defined by each of valves 61 and 62) and the volume defined by each of the valves 61 or 62 (Figs. 1-3, col. 2, lines 44-68 and cols. 3-4).
Regarding claim 2, Makita et al. disclose a guidewire 7 in the perforation site (Fig. 3, col. 2, lines 44-68 and cols. 3-4). 
Regarding claim 4, Makita et al. disclose multi-volume balloon 1 to be constructed of silicone rubber or elastomeric rubber (col. 2, lines 63-68 and col. 3, lines 1-9).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 11, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775